256 Ga. 339 (1986)
349 S.E.2d 186
JOHNSON
v.
MITCHELL.
43940.
Supreme Court of Georgia.
Decided October 22, 1986.
William F. Braziel, Jr., for appellant.
Spencer Lawton, Jr., District Attorney, David T. Lock, Assistant District Attorney, for appellee.
MARSHALL, Chief Justice.
This is an appeal from a denial of habeas corpus in an extradition proceeding in Texas.
Darren Rae Johnson is charged with criminal mischief, third-degree felony, in Texas. The grounds for his habeas corpus petition were that the Texas indictment and subsequent governor's warrant are defective and legally insufficient, and that extradition is being done for a private purpose and for enforcing the collection of a civil debt. We have examined the copy of the Texas indictment in the light of the certified copy of the relevant section of the Texas Penal Code in the record, and find that it is legally sufficient on its face, as is the governor's warrant.
"The following are the questions appropriate to a court in the asylum state: `(a) whether the extradition documents on their face are in order; (b) whether the petitioner has been charged with a crime in the demanding state; (c) whether the petitioner is the person named in the request for extradition; and (d) whether the petitioner is a fugitive.' Michigan v. Doran, 439 U.S. 282, 289 (99 SC 530, 58 LE2d 521) (1978). It is not appropriate for the habeas court to look behind the probable[-]cause finding of the demanding state." Rhodes v. State of North Carolina, 255 Ga. 391 (338 SE2d 676) (1986). We decline to look into the question whether this is an effort to collect a civil debt. *340 The denial of habeas relief here was proper.
Judgment affirmed. All the Justices concur.